Citation Nr: 1739064	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-20 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION


The Veteran served on active duty from July 1968 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, .


FINDING OF FACT

The Veteran's low back disability did not have onset during service and was not caused by service.  


CONCLUSION OF LAW

The criteria for service connection for a current low back disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

A VA examination was not provided, and not required, in this case.  VA has no duty to provide examination in this regard because the evidence does not establish a relevant injury, disease, or event in service, or manifestation of a specified chronic disease during any relevant presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran's concerning his claim.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to lower back pain.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran seeks service connection for a low back disability.  Specifically he contends that the onset of his current back disability was during service when fell into a hole while carrying an M-60 and 1500 rounds.  In the August 2017 Informal Hearing Presentation, the Veteran, through his representative contends that he did not report to medical for the injury however he did report the incident to his superior who in turn advised that he would schedule a medical appointment for the Veteran the following day but this never happened.  The record also shows the Veteran reports that he has experienced back pain from that time to the present.

The Veteran has been diagnosed with low back pain/radiculopathy with EMG evidence of L5-S1 nerve root irritation.  Thus he has a current disability.  Thus, the dispositive issue in this case is whether low back pain radiculopathy was incurred in service.  In this case, the Board finds that the preponderance of evidence is against a finding of such incurrence.  

The Veteran's service medical records are negative for any symptoms of, treatment for, or diagnosis of low back problems in service.  Specifically, there are multiple Reports of Medical History and Examination of record.  There is a June 1987 Report of Medical Examination for civilian employment and the Veteran received a normal evaluation of the spine and the June 1987 Report of Medical History indicates the Veteran checked "no" to having or having had recurrent back pain.  Subsequent January 1991, January 1996, February 2001 and January 2002 Reports of Medical History for "periodic" purposes indicate the Veteran checked "no" to having or having had recurrent back pain.  On the January 1991, January 1996 and June 2002 Report of Medical History the Veteran checked "no" to having or having had recurrent back pain.  Thus, the Veteran's service medical records provide evidence against his assertion that he had a low back injury during active duty with symptoms present since then.  
. 
Further, although the Veteran's VA medical records show current diagnosis treatment for back pain radiculopathy, there is no persuasive evidence linking the Veteran's current disability to service.  The VA treatment records do not discuss his period of military service in any way.  

Pertinent, post-service medical records include VA treatment records, which show the Veteran reported low back pain and treatment to include taking over the counter medication.  Specifically, a July 2015 VA treatment record notes an assessment of lower back pain with radiculopathy.  A subsequent August 2015 VA treatment record shows the Veteran reported with complaints of long standing history of chronic back pain.  Without diagnosis, the examiner's notes indicate that the Veteran was referred to an additional practitioner for further recommendation due to longstanding pain.  An August 2015 record also shows the Veteran reported injuring his back in the 70's while carrying an M-60 and 1500 rounds over his shoulder and he fell into a hole.  He reported that his back has had problems since this time.

The Board acknowledges the Veteran's reports that the onset of back pain was in the 70's during military service.  Specifically the August 2015 VA treatment record and the Informal Hearing Presentation submitted by the Veteran's representative notes that while he was carrying an M-60 over his shoulder he fell into a hole injuring his back.  He also reported since that time, he has continued to have back pain.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

In assessing the Veteran's credibility regarding lower back pain, the Board looks to the consistency of his statements and clinical histories.  Here, the record shows the first evidence of diagnosis of low back pain radiculopathy was in August 2015, over 40 years following service discharge.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of back pain since what he reports as an in service injury when he fell in a hole while carrying an M-60 across his shoulder due solely to a lack of corroborating records; instead, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, the multiple reports of medical history.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's recent reports of injuring himself when falling in a hole and of having back symptoms present since that time are inconsistent with his earlier statements.  In particular, his endorsements of never having recurrent back pain that he made in the June 1987, January 1991, January 1996, February 2001, January 2002, and June 2002 Reports of Medical History; notably, he reported other conditions to include mumps and cramped legs.

Also, if the Veteran did sustain such injury during service, it is highly unlikely that there would not be evidence of it in his service treatment records.  In making this determination, the Board has not ignored the report that the Veteran reported the incident to his superior who in turn advised that he would schedule a medical appointment for the Veteran the following day but this never happened.  While this may be a logical explanation for why no immediate treatment was received, it does not explain why the Veteran never directly sought treatment, particularly in light of his assertion that he had symptoms present ever since the alleged injury.  

Notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions; a fact that lessens the value of the explanation as to not seeking medical treatment for back symptoms.  Specifically, service treatment records reflect the Veteran reported to medical and sought treatment for other conditions to include elbow pain, right knee problems, stomach cramps.  Thus it is reasonable to infer that had he experienced back pain he would have reported it, regardless of whether an initial report to a superior resulted in an immediate appointment.

The probative evidence of record indicates that the Veteran's back disability is not related to incident in service.  Specifically, the Veteran's earliest indication of back diagnosis, as shown by the medical evidence of record, was in August 2015, which is approximately 43 years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).   

Given the negative findings for back problems in service, the first clinical evidence of pertinent disability many years post service, the lack of credible evidence of pertinent symptoms linking his back disability to service, the preponderance of the evidence is against the claim, and the appeal is therefore denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for lower back pain is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


